Citation Nr: 0430649	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for right wrist injury residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted service connection for 
residuals of a right wrist injury, evaluated as 10 percent 
disabling.

In an August 2004 rating decision, service connection was 
granted for donor site and surgical scars of the right wrist 
and a noncompensable rating was assigned.  The veteran has 
not initiated an appeal of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

In this case, the VCAA notification does not meet current 
directives.  The RO issued a duty to assist letter in 
February 2001; however, this letter was inadequate.  A second 
VCAA letter was sent April 2003 which only addressed the 
claim concerning service connection for surgical scars of the 
right wrist.  The RO should take this opportunity on remand 
to provide a letter to the veteran fulfilling the above 
requirements for the issue of entitlement to an initial 
disability rating in excess of 10 percent for right wrist 
injury residuals.

In an informal hearing presentation dated October 2004, the 
veteran claimed that although he was afforded examinations by 
VA, the examinations were inadequate as they were conducted 
by the examiners without access to the claims file.  The 
United States Court of Appeals for Veterans Claims (Court) 
has ruled that for an examination to be adequate for VA 
purposes it must be conducted by a competent healthcare 
professional, be based on a thorough review of the veteran's 
prior medical treatment, provide appropriate examination 
findings, and provide a diagnosis and opinion on the etiology 
of any current disability.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran's representative also asserted that the 
directives of Deluca were not followed in the examination.  
The United States Court of Appeals for Veterans Claims has 
held that functional loss due to pain must be considered in 
making a rating determination.  See Deluca v. Brown, 8 Vet. 
App. 202 (1995), 38 CFR § 4.40 (2004).  The Board notes that 
the April 2003 examination did address Deluca stating, 
"Deluca is none. Range of motion additionally is not limited 
by pain, fatigue, weakness, lack of endurance or 
incoordination."  However, since this claim is being 
remanded for a new examination, the directives of Deluca 
should be followed.  Finally, any recent treatment records 
related to the veteran's residuals of a right wrist injury 
should be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate the claim for a 
higher rating for residuals of a right wrist 
injury; (2) the information and evidence that 
VA will seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims file.

2.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for his right wrist disability 
since May 2002, and make arrangements to 
obtain these records. 

3.  After completing the foregoing 
development, schedule the veteran for an 
appropriate VA examination of his service-
connected residuals of a right wrist injury.  
The claims file must be made available to the 
examiner, and the examiner should indicate in 
his or her report that the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

The examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected residuals of a 
right wrist injury. 

The examiner should conduct range of motion 
testing of the right wrist.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups or when 
the right wrist is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner should also state whether or not 
there is ankylosis of the right wrist or the 
functional equivalent of ankylosis of the 
right wrist.   

4.  Finally, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

